(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción del demandado apelado para la desestimación del presente recurso por baber sido éste abandonado;
POR cuanto, de la certificación expedida por el secretario de la Corte de Distrito de Guayama aparece que la sentencia recurrida fué dictada en 24 de junio de 1940 y notificada a la parte perdidosa, o sea al demandante apelante el 25' de junio del mismo año; que el escrito de apelación fué radicado el 10 de julio de 1940 y que desde dicba fecha hasta el presente el demandante apelante no ha dado ningún paso para perfeccionar su apelación, sin que hasta la fecha se haya radicado la transcripción de autos o de la evidencia;
Por do tanto, se declara con lugar la moción y se desestima, por abandono, el recurso.